
	
		I
		111th CONGRESS
		1st Session
		H. R. 1856
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2009
			Mr. Lynch introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To reauthorize the Financial Crimes Enforcement
		  Network.
	
	
		1.Short titleThis Act may be cited as the
			 FinCEN Reauthorization Act of
			 2009.
		2.Findings
			(a)The Congress finds as follows:
				(1)The work of the
			 Financial Crimes Enforcement Network (FinCEN) is essential to safeguard the
			 United States financial system and its international affiliates from the abuses
			 of financial crime, including terrorist financing, weapons of mass destruction
			 proliferation, and money laundering.
				(2)All avenues of financial intermediation are
			 vulnerable to abuse by illicit actors, and FinCEN exercises the regulatory
			 authorities of the Bank Secrecy Act over a broad range of financial
			 institutions.
				(b)The Congress further finds and recognizes
			 the recent establishment by FinCEN of an International Programs Division to
			 expand and enhance global financial intelligence sharing initiatives aimed at
			 combating transnational crime threats facing United States financial markets,
			 and takes note of FinCEN’s efforts to collaborate with foreign financial
			 intelligence unit partners on analytical projects to identify and address
			 emerging threats and vulnerabilities.
			3.Reauthorization
			 of the Financial Crimes Enforcement NetworkSection 310(d)(1) of title 31, United States
			 Code, is amended by striking such sums as may be necessary for fiscal
			 years 2002, 2003, 2004, and 2005 and inserting not more than
			 $105,500,000 for fiscal year 2010, and such sums as may be necessary for fiscal
			 years 2011, 2012, 2013, and 2014.
		
